DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/04/2022.	
3.	Claims 1, 5-7, 9-25 are pending. Claims 1, 5-6, 9-16, 21-23, 25  are under examination on the merits. Claims 1, 21 are amended. Claims 2-4, 8 are previously cancelled. Claims 7, 17-20, 24 are previously withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	.	
5.	Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive, thus claims 1, 5-6, 9-16, 21-23, 25 stand rejected as set forth in Office action dated 11/21/2021 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5, 9-16, 21-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”). 

Regarding claims 1, 5, 9, 21, 23, 25: “869 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (B-61) or (B-62) as shown below (Page 28, [0201]; Page 61, [0623]) having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound (Page 61, [0625]) and a solvent (Page 52, [0508]; Page 61, [0624]). 

    PNG
    media_image1.png
    216
    422
    media_image1.png
    Greyscale
[AltContent: textbox (R10)][AltContent: textbox (Y10)][AltContent: textbox (Z10)][AltContent: textbox (X10)][AltContent: textbox (R9)][AltContent: textbox (L10)]                               
                        






 

"Where ... the claimed and prior art products are identical or substantially identical ... the 
PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

Regarding claim 10: “869 discloses the curable composition (Page 1, [0003]), further comprising: a colorant other than the compound A (Page 11, [0145]-[0146]). 

	Regarding claim 11: “869 discloses  a cured film which is formed using the curable composition (Page 38, [0358]-[0359]). 

	Regarding claim 12: “869 discloses an optical filter comprising: the cured film (Page 39, [0362]).

	Regarding claim 13: “869 discloses the optical filter, wherein the optical filter is a near infrared cut filter or an infrared transmitting filter (Page 39, [0362]).

	Regarding claim 14: “869 discloses a solid image pickup element comprising: the cured film (Page 4, [0063]; Page 42, [0425]).  
 
	Regarding claim 15: “869 teaches an image display device comprising: the cured film (Page 42, [0430]).  

Regarding claim 16: “869 discloses an infrared sensor comprising: the cured film (Page 1, [0003]; Page 1, [0010]). 

Regarding claim 22: “869 discloses the curable composition (Page 1, [0003]), wherein the curable compound contains a resin having a basic group (Page 29, [220]).  

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”) as applied to 1 above, and further in view of Itou et al. (WO 2015 /033814 A1, Equivalent to US Pub. No. 2016/0154303 A1;  hereinafter “”303”). 

	Regarding claim 6: The disclosure of “869  is adequately set forth in paragraph 8 above and is incorporated herein by reference.” 869 does not expressly teach R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom.
However, “303 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (A-1) to (A-4) as shown below (Page 24, [0211] having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound, and a solvent (Page 111, Table 5),
wherein X10 represents -CO- and Z10 represents -SO2-, and R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom (Page 1, [0019]) with benefit of providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration properties can be improved and a change in spectrum between before and after the development can be inhibited (Page 5, [0079]). 

    PNG
    media_image3.png
    331
    511
    media_image3.png
    Greyscale

In an analogous art of the curable color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious . 

Response to Arguments
10.	Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that in Formula (10) of the claimed invention, Y'° is -NH- or -NM1-, so the above compound disclosed in Arayama “869 does not have the group of Formula (10) of the claimed invention.
	The Examiner respectfully disagrees. The instant claim Y10 is -NM1-, where M1 represent an aromatic group forming salt. “869 clearly discloses the substituted 4-amino benzenesulfonic acid, wherein Y10 is the substituted 4-amino benzene, Z10 is SO2, and R10 is hydroxyl group. It os noted that of H of NH2 is substituted by X10 which -CO- moiety.  

    PNG
    media_image4.png
    199
    90
    media_image4.png
    Greyscale
[AltContent: oval][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect]





	The Examiner respectfully disagrees. The disclosure of “869  is adequately set forth in paragraph 8 above and is incorporated herein by reference.” 869 does not expressly teach R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom.
However, “303 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (A-1) to (A-4) as shown below (Page 24, [0211] having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound, and a solvent (Page 111, Table 5),
wherein X10 represents -CO- and Z10 represents -SO2-, and R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom (Page 1, [0019]) with benefit of providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration properties can be improved and a change in spectrum between before and after the development can be inhibited (Page 5, [0079]). Thus, “303 cures the deficiency in “869.  It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 

11.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/08/2022